DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Madani et al. (U.S. Pub. No. 2019/0197368), hereinafter “Madani”.
Regarding claim 1, Madani teaches:
An image generation device comprising a hardware processor configured to execute a software code to (See the Abstract and Fig. 7.): 
generate an image using a generator (See Fig. 9, 930 and [0099]: “The generator of the GAN then generates a fake image based on an input noise vector z (step 930).”); 
discriminate whether an object image includes a feature of a target image, using a discriminator (See Fig. 9, 950 and Fig. 2A, 250 & 260 and [0054]-[0055]: “The discriminator D 250 is a convolutional neural network that attempts to discriminate the input image data into one of a plurality of classes, e.g., real image normal, real image abnormal, or generated (fake) image. In one example embodiment, the discriminator D 250 outputs a vector 260 having values indicating whether the discriminator D 250 has determined the input image data to be associated with a real image normal, real image abnormal, or fake image…That is, there may be K classes in which one of the K classes is a normal medical image, i.e. a medical image in which no abnormality is identified…For example, the discriminator D 250 may classify medical images as either real-normal, real-abnormal (e.g., cardiovascular disease present), or fake”.); 
update the generator so as to minimize a first error representing a degree of divergence between a result of discriminating a generated image using the discriminator and a correct answer label associated with the generated image, the generated image being the image generated using the generator (See Fig. 9, 960 & 970 and [0099]: “The operation of the GAN, e.g., the weights of nodes in the generator and discriminator, is then modified based on the loss function calculation and training logic that operates to minimize the loss function (step 960). A determination is made as to whether or not the GAN training has converged (step 970). If so, the operation terminates. Otherwise, the operation returns to step 930 with further training based on additional fake image generation.” Lastly, see [0062], loss defined “where x corresponds to an image, y corresponds to the label, pdata is the real data distribution, G is the generator, and pmodel(.|.) is the predicted class probability.”); and 
update the discriminator so as to minimize a second error representing a degree of divergence between each of respective results of discriminating the generated image, a first actual image including the feature of the target image, and a second actual image not including the feature of the target image using the discriminator and a correct answer (See Fig. 9, 960 & 970 and [0099]: “The operation of the GAN, e.g., the weights of nodes in the generator and discriminator, is then modified based on the loss function calculation and training logic that operates to minimize the loss function (step 960). A determination is made as to whether or not the GAN training has converged (step 970).” In steps 940 & 950 are results of discriminating a fake image (“generated image”), a real abnormal image (“first actual image including the feature”), and a real normal image (“second actual image not including the feature”). Lastly, see [0062], loss defined “where x corresponds to an image, y corresponds to the label, pdata is the real data distribution, G is the generator, and pmodel(.|.) is the predicted class probability.”).

Regarding claim 2, Madani teaches:
The image generation device according to claim 1, wherein the hardware processor is configured to execute a software code to update the discriminator so as to minimize the second error that includes a degree of divergence between the result of discriminating the generated image and a correct answer label indicating that the generated image is not the target image (See in Fig. 9, 940, “input…fake image”, and 950, “obtain classification from discriminator and calculate loss”. Further see [0062].), a degree of divergence between the result of discriminating the first actual image and a correct answer label indicating that the first actual image is the target image (See in Fig. 9, 940, “input…real abnormal image”, and 950, “obtain classification from discriminator and calculate loss”. Further see [0062].), and a degree of divergence between the result of discriminating the second actual image and a correct answer label indicating that the second actual image is not the target image (See in Fig. 9, 940, “input real normal image”, and 950, “obtain classification from discriminator and calculate loss”. Further see [0062].).

Regarding claim 3, Madani teaches:
The image generation device according to claim 1 or 2, wherein the hardware processor is configured to execute a software code to update the generator so as to minimize the first error representing the degree of divergence between the result of discriminating the generated image and a correct answer label indicating that the generated image is the target image (See Fig. 9, 960 & 970 and [0099]: “The operation of the GAN, e.g., the weights of nodes in the generator and discriminator, is then modified based on the loss function calculation and training logic that operates to minimize the loss function (step 960). A determination is made as to whether or not the GAN training has converged (step 970). If so, the operation terminates. Otherwise, the operation returns to step 930 with further training based on additional fake image generation.” Lastly, see [0062], loss defined “where x corresponds to an image, y corresponds to the label, pdata is the real data distribution, G is the generator, and pmodel(.|.) is the predicted class probability.”).

Regarding claim 4, Madani teaches:
The image generation device according to claim 1, wherein the hardware processor is configured to execute a software code to: output a correct answer label corresponding to the object image, together with a result of discriminating the object image (See Fig. 9, 950 and [0062], loss defined “where x corresponds to an image, y corresponds to the label, pdata is the real data distribution, G is the generator, and pmodel(.|.) is the predicted class probability.”); update the generator so as to minimize the first error between the result of discriminating the generated image and a corresponding (See Fig. 9, 960 & 970 and [0099]: “The operation of the GAN, e.g., the weights of nodes in the generator and discriminator, is then modified based on the loss function calculation and training logic that operates to minimize the loss function (step 960). A determination is made as to whether or not the GAN training has converged (step 970). If so, the operation terminates. Otherwise, the operation returns to step 930 with further training based on additional fake image generation.”); and update the discriminator so as to minimize the second error that includes a degree of divergence between the result of discriminating the generated image and a corresponding correct answer label, a degree of divergence between the result of discriminating the first actual image and a corresponding correct answer label, and a degree of divergence between the result of discriminating the second actual image and a corresponding correct answer label (See Fig. 9, 960 & 970 and [0099]: “The operation of the GAN, e.g., the weights of nodes in the generator and discriminator, is then modified based on the loss function calculation and training logic that operates to minimize the loss function (step 960). A determination is made as to whether or not the GAN training has converged (step 970).” In steps 940 & 950 are results of discriminating a fake image (“generated image”), a real abnormal image (“first actual image including the feature”), and a real normal image (“second actual image not including the feature”).).

Regarding claim 5, Madani teaches:
The image generation device according to claim 1, wherein the hardware processor is configured to execute a software code to: output the result of discriminating the generated image and a correct answer label indicating that the generated image is not the target image, in the case where the object image is the generated image (See Fig. 9, 940, “input…fake image”, and 950 output to 960.); output the result of discriminating (See Fig. 9, 940, “input…real abnormal image”, and 950 output to 960.); output the result of discriminating the second actual image and a correct answer label indicating that the second actual image is not the target image, in the case where the object image is the second actual image (See Fig. 9, 940, “input real normal image”, and 950 output to 960.); and update the discriminator so as to minimize the second error that includes a degree of divergence between the result of discriminating the generated image and the correct answer label, a degree of divergence between the result of discriminating the first actual image and the correct answer label, and a degree of divergence between the result of discriminating the second actual image and the correct answer label (See Fig. 9, 960.).

Regarding claim 6, Madani teaches:
The image generation device according to claim 1, wherein the hardware processor is configured to execute a software code to: output the result of discriminating the generated image and a correct answer label indicating that the generated image is the target image, in the case where the object image is the generated image (See Fig. 9, 940, “input…fake image”, and 950 output to 960.); and update the generator so as to minimize the first error between the result of discriminating the generated image and the correct answer label (See Fig. 9, 960.).

Madani teaches claim 7 for the reasons given in the treatment of claim 1. Madani further teaches:
An image generation method (See the Abstract.) comprising:

Madani teaches claim 8 for the reasons given in the treatment of claim 1. Madani further teaches:
A non-transitory computer readable information recording medium storing an image generation program, when executed by a processor, that performs a method for: (See [0007].)


Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN S LEE whose telephone number is (571)272-1981.  The examiner can normally be reached on 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jonathan S Lee/Primary Examiner, Art Unit 2661